Citation Nr: 1707917	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-31 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1987, July 2006 to April 2007, January 2009 to April 2009, and March 2010 to May 2011 with additional Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his OSA claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy 
General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R.  20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's OSA had its onset during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for OSA, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his OSA, which he asserts began during his most recent period of military service.  

As an initial matter, the Board notes that the Veteran was first diagnosed with OSA in July 2012 based on the findings of a May 2012 sleep study, and that he has reported continuous treatment since that time.  Thus, the Board finds that the requirements for a current disability have been met.  Accordingly, the question becomes whether the disability is related to service. 

In an April 2011 post-deployment questionnaire, the Veteran reported experiencing sleeping problems during his recent tour of duty in Afghanistan.  In addition to his in-service report of sleeping difficulty, the record contains a statement from his fellow service member, C.M., indicating that during his service, the Veteran snored loudly and experienced apneic episodes.  Additionally, in a September 2015 statement, the Veteran's ex- wife, a Registered Nurse with 25 years' experience, reported that prior to his 2010-2011 service, the Veteran did not snore and that during his service he began complaining of feeling tired during the day.  Moreover, she noted that upon his return from service she noticed the Veteran's snoring, as well as apneic episodes and encouraged him to see a physician for sleep apnea treatment.  Ultimately, she opined that it was more likely than not that the Veteran's OSA started during his military service.  There is no medical opinion of record to the contrary.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current OSA arose during his most recent period of military service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


